ICJ_075_LandIslandMaritimeFrontier_SLV_HND_1990-02-28_ORD_01_NA_00_EN.txt. INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

CASE CONCERNING THE LAND, ISLAND AND
MARITIME FRONTIER DISPUTE

(EL SALVADOR/HONDURAS)

ORDER OF 28 FEBRUARY 1990

APPLICATION FOR PERMISSION TO INTERVENE

1990

COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRÊTS,
AVIS CONSULTATIFS ET ORDONNANCES

AFFAIRE DU DIFFÉREND FRONTALIER
TERRESTRE, INSULAIRE ET MARITIME

(EL SALVADOR/HONDURAS)

ORDONNANCE DU 28 FÉVRIER 1990
REQUÊTE A FIN D’INTERVENTION
Official citation :

Land, Island and Maritime Frontier Dispute (El Salvador/Honduras),
Application to Intervene, Order of 28 February 1990,
C.J. Reports 1990, p. 3

Mode officiel de citation:

Différend frontalier terrestre, insulaire et maritime (El Salvador/Honduras),
requête à fin d'intervention, ordonnance du 28 février 1990,
C.LJ. Recueil 1990, p. 3

 

Sales number 57 6
N° de vente :

 

 

 
INTERNATIONAL COURT OF JUSTICE

1990 YEAR 1990
28 February
General List
No. 75 28 February 1990

CASE CONCERNING THE LAND, ISLAND AND
MARITIME FRONTIER DISPUTE

(EL SALVADOR/HONDURAS)

ORDER

APPLICATION FOR PERMISSION TO INTERVENE

Present: President RUDA; Vice-President MBAYE; Judges LACHS, ELIAS,
Opa, AGO, SCHWEBEL, Sir Robert JENNINGS, BEDJAOUI, NI,
EVENSEN, TARASSOV, GUILLAUME, SHAHABUDDEEN, PATHAK;
Registrar VALENCIA-OSPINA.

The International Court of Justice,

Composed as above,
After deliberation,

Makes the following Order:

Having regard to Articles 26, 27, 48 and 62 of the Statute of the Court,
Having regard to Articles 81, 83, 84, 85 and 90 of the Rules of Court,

Having regard to the Special Agreement concluded on 24 May 1986
between the Republic of El Salvador and the Republic of Honduras for
the submission of a land, island and maritime frontier dispute between the
two States to a chamber of the Court consisting of three Members of the
Court and two judges ad hoc chosen by the Parties,

Having regard to the Order made by the Court on 8 May 1987 whereby
it decided to accede to the request of the Governments of El Salvador and

4
4 DISPUTE (EL SALVADOR/HONDURAS) (ORDER 28 II 90)

Honduras to form a chamber of five judges to deal with the case, and fur-
ther declared that a Chamber to deal with the case was duly constituted by
that Order, with the composition therein stated, and having regard to the
Order made by the Court on 13 December 1989 following the death of one
of the judges ad hoc sitting in the Chamber whereby the Court declared
the Chamber to be composed as therein stated; and -

Whereas on 17 November 1989 the Republic of Nicaragua filed in the
Registry of the Court an Application for permission to intervene in the
case, which Application was stated to be made by virtue of Article 36,
paragraph 1, and Article 62 of the Statute of the Court;

Whereas the Government of Nicaragua contends that its request for
permission to intervene is a matter exclusively within the procedural man-
date of the full Court, “not only because it is an incidental proceeding but
also for ... reasons of elemental equity (that of consent and that of the
equality of States)”;

Whereas the Parties to the case were informed by letter of 14 December
1989 that the Court had decided to afford the Parties the opportunity of
submitting to the Court their observations on the question thus raised, i.e.,
whether the Application for permission to intervene is to be decided by
the full Court or by the Chamber, and that the procedure contemplated by
Article 83, paragraph 1, of the Rules of Court remained reserved pending
settlement by the Court of that preliminary question; whereas such obser-
vations were received in the Registry on 12 January 1990; whereas copies
of these observations were transmitted to Nicaragua which was informed
that it might submit its own further observations on the question, and
whereas Nicaragua submitted such observations on 1 February 1990; and
whereas the Court, having considered all the observations submitted, con-
cluded that it was sufficiently informed of the views of the States con-
cerned, without there being any need for oral proceedings, which the
Rules of Court did not require in this context, and which neither Nicara-
gua nor the Parties had requested;

Whereas under Article 26, paragraph 2, of the Statute the Court has
power to form a chamber to deal with a particular case, and consequently
to regulate matters concerning its composition; whereas it is for the tribu-
nal seised of a principal issue to deal also with any issue subsidiary
thereto; whereas a chamber formed to deal with a particular case there-
fore deals not only with the merits of the case, but also with incidental
proceedings arising in that case (cf. Frontier Dispute, Provisional Measures,
Order of 10 January 1986, I.C.J. Reports 1986, p. 3; Elettronica Sicula
S.p.A. (ELSI), I.C.J. Reports 1989, p. 42, para. 49);

Whereas the rule of law that “every intervention is incidental to the pro-
ceedings in a case” (Haya de la Torre, I.C.J. Reports 1951, p. 76), applies
equally whether the intervention is based upon Article 62 or Article 63 of
the Statute:

5
5 DISPUTE (EL SALVADOR/HONDURAS) (ORDER 28 II 90)

Whereas the question whether an application for permission to inter-
vene in a case under Article 62 of the Statute should be granted requires a
judicial decision whether the State seeking to intervene “has an interest of
a legal nature which may be affected by the decision” in the case, and can
therefore only be determined by the body which will be called upon to give
the decision on the merits of the case;

Whereas furthermore a State which has submitted a request for permis-
sion to intervene on which a decision has not yet been taken “has yet to
establish any status in relation to the case” (Continental Shelf (Tunisia/
Libyan Arab Jamahiriya), Application to Intervene, Judgment, I.C_J. Reports
1981, p. 6, para. 8), and therefore a State requesting such permission must,
for the purposes of the decision whether that request should be granted,
take the procedural situation in the case as it finds it;

Whereas in its Application for permission to intervene Nicaragua states
that

“The practical consequence of a favourable response to the pres-
ent request will be the reformation of the Chamber as presently con-
stituted and the re-ordering of the written proceedings as arranged by
the Order of 27 May 1987. Whilst my Government is bound to take all
available steps in order to protect its legal interests, it is concerned
to proceed in a spirit of goodwill and co-operation in face of a pro-
cedure which has already been initiated. Consequently, it is the
intention of my Government to propose not a reformation of the
Chamber and its jurisdictional basis tout court but only the making
of those changes strictly necessary in order to maintain the minimum
standards of efficacy and procedural fairness” (para. 23),

and that

“Nicaragua in the alternative would request that, for those reasons
of elemental fairness explained above .. ., the Court should, in any
case, exclude from the mandate of the Chamber any powers of deter-
mination of the juridical situation of maritime areas both within the
Gulf of Fonseca and also in the Pacific Ocean and, in effect, limit the
Chamber’s mandate to those aspects of the land boundary which are
in dispute between El Salvador and Honduras” (para. 24);

Whereas, in the first place, while Nicaragua has thus referred to certain
questions concerning the composition of the Chamber, it has done so only
in contemplation of a favourable response being given to its request for
intervention; whereas, in the second place, while Nicaragua contemplates
a limitation of the mandate of the Chamber, its request to that effect is put
forward only “in the alternative”; whereas the Court is thus not called
upon to pronounce on any of these questions;

Whereas the mention in the Application of these questions, which are
6 DISPUTE (EL SALVADOR/HONDURAS) (ORDER 28 IT 90)

thus contingent on the decision whether the application for permission to
intervene is to be granted, cannot lead the Court to decide in place of the
Chamber the anterior question whether that application should be
granted;

THE COURT,
by twelve votes to three,

Finds that it is for the Chamber formed to deal with the present case
to decide whether the application for permission to intervene under
Article 62 of the Statute filed by the Republic of Nicaragua on 17 Novem-
ber 1989 should be granted.

IN FAVOUR: President Ruda; Vice-President Mbaye; Judges Lachs, Oda, Ago,
Schwebel, Sir Robert Jennings, Bedjaoui, Ni, Evensen, Guillaume and
Pathak;

AGAINST: Judges Elias, Tarassov and Shahabuddeen.

Done in English and in French, the English text being authoritative, at
the Peace Palace, The Hague, this twenty-eighth day of February, one
thousand nine hundred and ninety, in four copies, one of which will be
placed in the archives of the Court and the others transmitted to the Gov-
ernment of El Salvador, the Government of Honduras and the Govern-
ment of Nicaragua, respectively.

(Signed) José Maria Rupa,
President.

(Signed) Eduardo VALENCIA-OSPINA,
Registrar.

Judge ODA appends a declaration to the Order of the Court.

Judges ELIAS, TARASSOV and SHAHABUDDEEN append dissenting opin-
ions to the Order of the Court.

(Initialled) J.M.R.
(Initialled) E.V.O.
